Name: Commission Regulation (EEC) No 664/83 of 23 March 1983 suspending the non-transferability of rights arising from export licences introduced by Regulation (EEC) No 2729/81
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 24. 3 . 83 Official Journal of the European Communities No L 78/ 13 COMMISSION REGULATION (EEC) No 664/83 of 23 March 1983 suspending the non-transferability of rights arising from export licences introduced by Regulation (EEC) No 2729/81 experience has shown it to have undesirable effects on trade in the products mentioned in Article 10 ( 1 ) of Regulation (EEC) No 2729/81 ; whereas the present state of the international market in milk products is such that it is appropriate to suspend the said deroga ­ tion temporarily ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Milk and Milk Products, HAS ADOPTED THIS REGULATION : Article 1 The application of Article 10 (2) of Regulation (EEC) No 2729/81 is suspended until 31 March 1984. Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. It shall apply to licences with advance fixing of the refund for exports to be made after the date when it enters into force, whether or not they were issued before that date . THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 804/68 of 27 June 1968 on the common organization of the market in milk and milk products ('), as last amended by Regulation (EEC) No 1 183/82 (2), and in particular Articles 13 (3) and 17 (4) thereof, Whereas special rules for import and export licences and the advance fixing of refunds in respect of milk and milk products were laid down by Commission Regulation (EEC) No 2729/81 (3), as last amended by Regulation (EEC) No 3034/82 (4); whereas Article 10 (2) of that Regulation states that by way of derogation from Article 9 ( 1 ) of Commission Regulation (EEC) No 3183/80 of 3 December 1980 laying down common detailed rules for the application of the system of import and export licences and advance ­ fixing certificates for agricultural products (*), as last amended by Regulation (EEC) No 2666/82 (6), the rights arising from an export licence with advance fixing of the refund for products falling within sub ­ heading 04.02 A II b) or heading No 04.03 of the Common Customs Tariff are not transferable ; Whereas this derogation was introduced in 1981 to allow trade to be managed more strictly ; whereas This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 23 March 1983 . For the Commission Poul DALSAGER Member of the Commission (') OJ No L 148 , 28 . 6 . 1968 , p. 13 . (2) OJ No L 146, 20 . 5 . 1982, p. 1 . 0 OJ No L 272, 26 . 9 . 1981 , p. 19 . (4) OJ No L 320, 17 . 11 . 1982, p. 5 . 0 OJ No L 338 , 13 . 12 . 1980 , p. 1 . (6) OJ No L 283, 6 . 10 . 1982, p. 7 .